 Case 4:20-cv-04071-SOH Document 12                Filed 03/22/21 Page 1 of 1 PageID #: 58




                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION


EDGAR WESTBROOK                                                                         PLAINTIFF

v.                                   Civil No. 4:20-cv-4071

GERALD MARKEL SANDERS and
CUSTOM TRANSPORTATION, LLC                                                         DEFENDANTS

                                             ORDER

       Before the Court is Plaintiff’s Motion to Dismiss (ECF No. 11), which notifies the Court

that the parties have resolved all issues in this case. Upon consideration, the Court finds that the

Motion to Dismiss (ECF No. 11) should be and hereby is GRANTED. Accordingly, the trial

scheduled for the week of November 29, 2021, is cancelled.            The above styled cause is

DISMISSED WITH PREJUDICE, subject to the terms of the settlement agreement. IT IS

ORDERED that if any party desires that the terms of settlement be a part of the record, those

terms should be reduced to writing and filed with the court within thirty (30) days of the entry of

this Judgment.

       The court retains jurisdiction to vacate this order and to reopen this action upon cause

shown that the settlement has not been completed and further litigation is necessary.

       IT IS SO ORDERED, this 22nd day of March, 2021.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge
